      Case 2:19-cv-00256-CW-PMW Document 41 Filed 11/21/19 Page 1 of 2




                  IN THE UNITED STATES JUDICIAL DISTRICT COURT
                   FOR THE DISTRICT OF UTAH, CENTRAL DIVISION

 UTAH PHYSICIANS FOR A HEALTHY
 ENVIRONMENT, SIERRA CLUB,
 NATURAL RESOURCES DEFENSE                                ORDER GRANTING THE STATE
 COUNCIL, NATIONAL PARKS                                    OF UTAH’S MOTION TO
 CONSERVATION ASSOCIATION,                                       INTERVENE
 GRAND CANYON TRUST, and
 WILDEARTH GUARDIANS,                                            Case No. 2:19-cv-00256

        Plaintiffs,                                          District Judge Clark Waddoups

 v.

 U.S. BUREAU OF LAND MANAGEMENT;
 U.S. DEPARTMENT OF THE INTERIOR,
 JOSEPH R. BALASH, and DAVID
 BERNHARDT,
       Defendants, and

 STATE OF UTAH,

        Proposed Intervenor-Defendant.




       Before the court is the State of Utah’s (the State) Motion to Intervene as a Party

Defendant (ECF No. 37). The State moves for intervention as a matter of right under Federal

Rule of Civil Procedure 24(a), or alternatively for permissive intervention under Rule 24(b).

(ECF No. 37 at 2.) The State provides that “[c]ounsel for the federal defendants has stated that

they take no position on” the State’s Motion. (ECF No. 37 at 2.) Plaintiffs do not oppose the

State’s Motion. (ECF No. 40 at 1.)
       Case 2:19-cv-00256-CW-PMW Document 41 Filed 11/21/19 Page 2 of 2



        The State argues that it “has protectable interests in this litigation, given that the mine in

question is the source of a significant stream of revenue to the State and that the State has a

sovereign interest in regulating mining that takes place in Utah.” (ECF No. 37 at 2–3.)

        “Federal Rule of Civil Procedure 24(a) states non-parties may intervene in a pending

action as of right if: ‘(1) the application is timely; (2) the applicants claim an interest relating to

the property or transaction which is the subject of the action; (3) the applicants’ interest may as a

practical matter be impaired or impeded; and (4) the applicants’ interest is not adequately

represented by existing parties.’” W. Energy All. v. Zinke, 877 F.3d 1157, 1164 (10th Cir. 2017)

(citation omitted). The Tenth Circuit “has historically taken a ‘liberal’ approach to intervention

and thus favors the granting of motions to intervene.” Id.

        The court finds that the State satisfies the requirements for intervention as of right and

GRANTS its Motion, (ECF No. 37).




        DATED this 21st day of November, 2019.

                                                                BY THE COURT:



                                                                ________________________
                                                                CLARK WADDOUIPS
                                                                United States District Court Judge
